Carro, J. (dissenting).
I dissent for the reasons stated in our memorandum assigning alternate counsel to prosecute the appeal (People v Colon, 75 AD2d 771).
While this may have been a proper case for an “Alford plea”, that does not appear to have been the aim of the defendant. He failed to set forth all of the elements of the crime to which he pleaded or with which he was charged, while raising the possibility of a defense. There was no affirmative indication in the record that the defendant knew what he was doing and specifically desired to enter the plea, notwithstanding his possible defense, in effect waiving that defense for the purposes of the plea.
Counsel for defendant seemed motivated by the realization that a trial would, at the very least, result in a conviction for possession of the weapon. However, a concurrence *375in that motivation was never made clear by the defendant himself, who seemed to be at cross purposes with his own attorney. No matter how well motivated is counsel, the ultimate decision to plead must be made by the defendant himself.
Birns, J. P., Sullivan and Lynch, JJ., concur with Silverman, J.; Carro, J., dissents in a separate opinion.
Judgment, Supreme Court, Bronx County rendered on January 24,1978, affirmed.